IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-92,528-01


                 EX PARTE DEMETRIUS KOCHEE DANIELS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1364037-A IN THE 351ST DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       A jury convicted Applicant of evading arrest or detention in a vehicle. The trial court

assessed a forty-year, habitual-felon sentence. Applicant filed this application for a writ of habeas

corpus in the county of conviction. See TEX . CODE CRIM . PROC. art. 11.07. The district clerk

properly forwarded it to this Court under Texas Rule of Appellate Procedure 73.4(b)(5).

       Applicant alleges that trial counsel provided ineffective assistance and that the State engaged

in misconduct. The trial court entered an order designating issues and an order for trial counsel to

provide an affidavit. The habeas record has no response from trial counsel or findings from the trial

court. We remand this application to the trial court to complete its evidentiary investigation and

make findings of fact and conclusions of law.
        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: April 28, 2021
Do not publish